UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 8-K CURRENT REPORTPursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 19, 2017 LAMPERD LESS LETHAL INC. (Exact name of registrant as specified in its charter) Nevada(State or other jurisdiction of incorporation) 333-84976(Commission File Number) 98-0358040(IRS Employer Identification No.) 1200 Michener Road, Sarnia, Ontario, Canada N7S 4B1(Address of principal executive offices and Zip Code) Registrant's telephone number, including area code: (519) 344-4445 N/A(Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 8.01. Other Events SARNIA, ON(July 19, 2017) - Lamperd Less Lethal Inc. (OTC:LLLI), an innovation leader in the development of advanced security products andcrowd control systems, will host an introduction and display event on Thursday, October 5, 2017 at Lambton College, near the company's headquarters in Sarnia, Ontario, Canada. We will be featuring our latest invention, the Aerial Burst Pepper Spray Grenade which has the following features: Ø
